     Case 3:20-cv-02003-JLS-BLM Document 6 Filed 03/08/21 PageID.27 Page 1 of 2



1

2

3

4

5

6

7

8

9

10

11

12                                 UNITED STATES DISTRICT COURT

13                               SOUTHERN DISTRICT OF CALIFORNIA

14
                                                            Case No.: 20-cv-2003-JLS(BLM)
15   JULISSA COTA, individually and on behalf of
     herself and others similarly situated,
16                                                          ORDER VACATING SETTLEMENT
                                           Plaintiff,       DISPOSITION CONFERENCE AND
17                                                          SETTING TELEPHONIC CONFERENCE
     v.                                                     CALL
18
     DZINE, INC, a California corporation, and
19   DOES 1 to 10, inclusive,
20                                     Defendants.
21

22

23         In a notice of settlement dated January 28, 2021, counsel for Plaintiff informed the Court
24   that the case has settled on an individual basis and that a “notice of dismissal of Plaintiff’s
25   individual claims in accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(i) will be filed
26   upon execution of a formal settlement agreement.” ECF No. 4. On January 29, 2021, the parties
27   were ordered to file a “fully executed stipulation for dismissal or voluntary dismissal” by March
28   1, 2021. ECF No. 5. The parties have failed to comply with that order. As such, the in-person

                                                        1
                                                                                    20-cv-2003-JLS(BLM)
     Case 3:20-cv-02003-JLS-BLM Document 6 Filed 03/08/21 PageID.28 Page 2 of 2



1    Settlement Disposition Conference scheduled for March 11, 2021 is hereby vacated and all

2    counsel of record are ordered to appear telephonically on March 11, 2021 at 11:00 a.m. The

3    parties can join the conference call on March 11, 2021 by dialing (866) 590-5055 and using the

4    Access Code 1951248.

5          IT IS SO ORDERED.

6    Dated: 3/8/2021

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
                                                                                 20-cv-2003-JLS(BLM)
